WINTERSHEIMER, Justice.
This appeal is from a decision of the Court of Appeals which reversed and remanded a conviction for first-degree burglary because the circuit judge had ordered the defendant to wear leg shackles during the trial. Conley had been convicted of first-degree burglary and sentenced to 15 years in prison.
The issue is whether the circuit judge abused his discretion in ordering Conley to be shackled throughout the trial. The question presented by the Commonwealth is whether repeated and forceful admonitions to the jury to disregard the shackles, together with the overwhelming evidence of guilt, negates any possible prejudice to the defendant.
Conley frames the issue as whether the trial judge denied him due process and a fair trial by requiring him to be tried in shackles. Conley argues that his constitutional right to a fair trial was denied because the trial judge forced him to stand trial in leg irons and thus the Court of Appeals properly reversed his conviction. A majority of the Court of Appeals, in a split 2 to 1 decision, reversed on the basis of the effect on the presumption of innocence and stated that the case should be retried even if there was overwhelming evidence of guilt. They relied on the U.S. Supreme Court authority in Holbrook v. Flynn, 475 U.S. 560, 106 S.Ct. 1340, 89 L.Ed.2d 525 (1986) and Scrivener v. Commonwealth, Ky., 539 S.W.2d 291 (1976). The dissenting opinion believed that the trial judge did not abuse his discretion and the conviction should be upheld. This Court accepted discretionary review.
The use of shackles was found not to be reversible error in Tunget v. Commonwealth, 303 Ky. 834, 198 S.W.2d 785 (1947). This Court stated that the use of shackles would be appropriate in exceptional cases but stated that it would condemn such practice as a general rule. It has been held subsequently that a defendant should not be restrained by handcuffs or shackles in the absence of necessity of such restraint. Williams v. Commonwealth, Ky., 474 S.W.2d 381 (1971).
*78Conley was originally charged with first-degree burglary involving the theft of a firearm. During his arraignment before the ultimate trial judge on that charge, he fled the courtroom and escaped from the courthouse. Prior to trial, the trial judge ordered that Conley be kept in shackles during the course of the trial. The trial judge gave the jury several admonitions to the effect that Conley was to be presumed innocent and that jurors were not to take into consideration the fact that Conley was under restraint. The jury returned a conviction and fixed his sentence at 15 years.
The trial judge determined that Conley’s escape at his arraignment presented a security risk that required drastic action. Relying on Tunget, supra, the judge stated that he was exercising his discretion in this regard based on Conley’s prior actions. The judge said that he had considered bringing in several state troopers for the trial but decided over defense objection, that leg irons would prejudice Conley less than having him surrounded by several police officers.
During voir dire examination of the prospective jurors, the judge specifically addressed members of the panel in this regard and initially no prospective juror expressed any concern about the leg irons which would adversely affect his or her ability to provide a presumption of innocence to the defendant. The judge excused a prospective juror for cause and another was called. The new juror stated that the leg irons would raise a question in his mind about innocence and the juror was excused. Again, later in the voir dire examination when defense counsel was asking about the restraints, two or three other prospective jurors expressed concern about their ability to presume innocence. Following further questioning and admonitions by the trial judge, these jurors indicated that they could follow the directions of the court as to the presumption of innocence. During further voir dire another prospective juror was excused when he stated that his judgment might be affected by the leg irons. The record does not indicate which prospective jurors, if any, were peremptorily removed because they expressed concerns about the restraints. Conley was not handcuffed at trial.
This Court has long held that the practice of shackling a defendant during trial is to be condemned. Tunget. However, this Court has also recognized that the use of shackles to restrain certain defendants has been necessary in eases where the trial court appears to have encountered some good grounds for believing such defendants might attempt to do violence or to escape during their trials. Tunget. Ultimately, this is a matter that rests in the “sound and reasonable discretion” of the trial judge. Tunget.
Here, the trial judge had good reason to believe that Conley was a man of sufficiently “demonstrated desperation” that he might make a similar attempt during trial as a result of his fleeing the courtroom and courthouse during arraignment. See Tunget. A careful review of the entire record indicates that the trial judge, exercising his sound discretion, thoroughly considered the matter, and citing the authority of Tunget, determined that for security reasons, Conley would be shackled throughout the trial.
We should review the cases cited by the Court of Appeals and Conley in this matter. The Court of Appeals relied on Estelle v. Williams, 425 U.S. 501, 96 S.Ct. 1691, 48 L.Ed.2d 126 (1976), which was a case in which the defendant was required to wear jail clothing at the trial. Estelle was factually different from this case and involved none of the security risks presented here. Estelle does emphasize the importance of protecting the presumption of innocence and the record in this case demonstrates that the trial judge repeatedly admonished and questioned the jury regarding the presumption of innocence related to the leg irons. There were numerous comments made during voir dire of prospective jurors who were all thoroughly examined and questioned and if necessary excused from the final panel.
The Court of Appeals also relied on Taylor v. Kentucky, 436 U.S. 478, 98 S.Ct. 1930, 56 L.Ed.2d 468 (1978), which involved the denial of an instruction regarding the presumption of innocence. Taylor, supra, is also distinguishable because it does not relate to the use of restraints on a defendant. Similarly, *79Marion v. Commonwealth, 269 Ky. 729, 108 S.W.2d 721 (1987), is inapplicable to the facts of this case because it involved the failure through oversight to remove shackles from the prisoner before he was seen by the jurors. There was no abuse of the discretion of the trial court involved in Marion, supra, and unlike this ease, there were no security risks presented by demonstrated prior acts on the part of the defendant to escape.
Illinois v. Allen, 397 U.S. 387, 90 S.Ct. 1057, 25 L.Ed.2d 353 (1970), noted by the Court of Appeals, involved a defendant who was so disruptive at trial that he was entirely removed from the courtroom. Allen held that the trial judge did not abuse his discretion in deciding to exclude the defendant from the courtroom rather than to physically restrain him. Reliance on Allen is misplaced because it is factually distinguishable from the present case.
Holbrook v. Flynn, supra, which holds that shackles are more prejudicial than additional security officers at trial, is unpersuasive. Holbrook involved a complaint by the defendant about the use of courtroom security consisting of twelve uniformed officers. Hol-brook stands for the proposition that the presence of security officers at trial is not inherently prejudicial under the facts of that case. However, Holbrook does not hold that the use of shackles at trial is never permissible. The use of uniformed officers is not the only permissible means of obtaining courtroom security and shackles can be used when necessary.
Reliance on Scrivener v. Commonwealth, supra, is also misplaced. In that case, this Court held that it was reversible error for a trial judge to refuse to grant a motion by the defendant for continuance so that he could be tried in street clothing rather than in identifiable prison clothing. The holding of Scrivener was entirely fact specific, and was a direct violation of the holding of Estelle. This case involves a valid exercise by the trial judge of his broad discretion, a question not considered by Scrivener.
This Court has long held as a general rule that the practice of shackling a defendant during trial is to be condemned. Tunget. However, we also recognize that the- use of leg irons to restrain certain defendants is necessary where the trial judge has good reason for believing that thé defendant might do violence or escape during trial. As noted in Tunget, ultimately this matter is one that rests in the sound discretion of the trial court. Each decision that involves the shackling of a defendant during trial must be given careful and thorough judicial scrutiny. Here, the record demonstrates that the trial judge carefully considered all the available alternatives with regard to security in the courtroom. The trial judge thoroughly examined and admonished prospective jurors regarding the presumption of innocence and its relationship to the restraints placed on Conley. There is nothing to indicate that the jury that was ultimately selected was unduly prejudiced and the use of discretion by the trial judge was within the bounds of legal propriety. There was no abuse of discretion. Consequently, there was no reversible error.
The decision of the Court of Appeals is reversed and the judgment of conviction is reinstated.
COOPER, GRAVES, JOHNSTONE and WINTERSHEIMER, JJ., concur.
LAMBERT, J., dissents by separate opinion in which STEPHENS, C.J., and STUMBO, J., join.
STUMBO, J., dissents by separate opinion in which STEPHENS, C.J., and LAMBERT, J., join.